EXHIBIT 10.7


April 10, 2018




Mr. Donald H. Foley
10919 Martingale Court Potomac, Maryland 20854


Re: Offer of Employment ("Offer Letter")
Dear Don,


We are pleased to extend you an offer to continue to serve as Chief Executive
Officer
("CEO") and President of PAR Technology Corporation (the "Company"), reporting
directly to the Company's Board of Directors ("Board").


Your principal office will be located in Potomac, Maryland, with such additional
travel as may be reasonably required from time to time to properly fulfill your
employment duties and responsibilities. As CEO and President of the Company you
will perform those duties and shall have such authority, duties, and
responsibilities normally consistent and incident to the offices of CEO and
President, and you shall perform such additional duties and shall have such
additional authority and responsibilities as the Board may prescribe .


You will devote all of your business time, energy, business judgment, knowledge
and skill and your best efforts to the performance of your duties with the
Company, provided that the foregoing shall not prevent you from (a) continuing
to serve on the boards of directors of Thomas Somerville Co., Government Secure
Solutions GCI (GSSC), Inc., and T.S. Realty Co. and, with the prior written
approval of the Board, serving on the boards of directors (and board committees)
of non-profit organizations and other for profit companies, (b) participating in
charitable, civic, educational, professional, community or industry affairs, and
(c) managing your passive personal investments , so long as, in the reasonable
discretion and good faith of the Board, such activities, individually or in the
aggregate, do not interfere or conflict with your duties and responsibilities to
the Company or create a potential business or fiduciary conflict.


Your initial base salary will be $18,211.54 bi-weekly, equivalent to an
annualized base salary of $473,500, paid in accordance with the Company's
regular payroll practices, for your full-time efforts, of at least 40 hours per
week. Your base salary will be subject to annual review by the Board (or
Committee thereof) and may be adjusted from time to time in the Board's (or
Committee's) sole discretion.


You will be eligible to participate in the PAR Technology Corporation Incentive
Compensation Plan as in effect from time to time for certain officers and
employees of the Company and its subsidiaries:


(a)Short-Term Incentive ("STI"). For each Company fiscal year ending during your
employment, you will have the opportunity to earn, on an annual basis, a cash
bonus subject to the achievement of Company performance goals ("STI") for the
applicable fiscal year, as established by the Board (or Committee thereof). Your
annual STI bonus target for any fiscal year performance is 75% of your then base
salary earned in such fiscal year; provided the performance goals established by
the Board are met or exceeded. Annual STI bonus targets for subsequent fiscal
years are subject to approval and adjustment by the Board. Any annual STI bonus
earned will be paid in the fiscal year immediately following the fiscal year to
which such annual STI bonus relates at the same time annual STI bonuses are paid
to other senior executives of the Company. You must remain continuously employed
with the Company through the date of the bonus payment for a fiscal year ended
to receive such payment for that fiscal year; provided, in the event your
employment is terminated by you for "good reason" (as described herein,
including the Company's right to cure) or the Company terminates your employment
for reasons other than (i) "for cause" (as defined in the PAR Technology
Corporation 2015 Equity Incentive Plan (the "Plan")) or (ii) on account of a
breach by you of the terms and conditions of this Offer Letter (including the
terms of the Non-Disclosure; Non-Solicitation Agreement, attached to this Offer
Letter as Appendix A, and which forms a part of this offer (the "NDA")), you
will be paid your annual STI bonus earned but unpaid with respect to the fiscal
year ending or preceding the date of termination; such annual STI bonus to be
paid at the same time annual bonuses are paid to other





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.7


senior executives of the Company. All STI bonus payments, if any, are subject to
the approval of the Board (or Committee therefor).


For purposes of this Offer Letter, "good reason" means any of the following,
which is not cured by the Company within 30 days following written notification
from you to the Company as required below: (i) the required relocation of your
primary work location (Potomac, Maryland);


(ii) the diminution (other than temporarily while physically or mentally
incapacitated or as required by applicable law) in your title, duties,
authorities or responsibilities, excluding immaterial diminutions not taken in
bad faith; or (iii) the Company's breach of its material obligations to you
under this Offer Letter. You will provide the Company with a written notice
detailing the specific circumstances alleged to constitute good reason within 30
days after you first know, or with the exercise of reasonable diligence would
know, of the occurrence of such circumstances, and must actually terminate
employment within 30 days following the expiration of the Company's cure period
as set forth above if the Company has failed to substantially cure the alleged
breach. Otherwise, any claim of such circumstances as "good reason" shall be
deemed irrevocably waived by you.


(4)Long-Term Incentive ("LTI"). Subject to the approval of the Board (or
Committee thereof), you will receive a grant of restricted shares of the
Company's common stock ("Restricted Stock"), or a non-qualified stock option to
purchase shares of the Company's common stock ("NQ-Stock Option"), or a
combination of Restricted Stock and a NQ-Stock Option, in such numbers,
combinations, and allocation as shall equal a total of $172,500 of the grant
date fair market value ("FMV") of the Company's common stock ("LTI Award"). Your
LTI Award will be made to you at the same time and on comparable terms as LTI
awards are made to other eligible senior executives of the Company, pursuant to
the Plan, subject to the terms and conditions of the Company's standard forms of
restricted stock and/or non-qualified stock option award agreements then in
effect, and at the fair market value of the Company's common stock on the date
of grant.


Subject to satisfaction of any applicable eligibility requirements, you will
continue to be eligible to participate in any employee benefit plan that the
Company has adopted or may adopt, maintain, or contribute to for the benefit of
its executive officers, which includes health insurance, LTD/ADD/life insurance,
and 40 I (k). You will be reimbursed for travel and other expenses in accordance
with the Company's reimbursement policy. You will be entitled to four weeks of
paid vacation per calendar year (accruing at the rate of 13.33 hours per month),
five (5) days of personal time off (PTO) annually, as pro-rated for partial
years, and seven (7) paid holidays, all in accordance with the Company's
vacation and PTO policies. Unused vacation days and PTO cannot be carried over
to succeeding years. The Company reserves the right to amend, modify or
terminate any of its benefit plans, policies, or programs at any time and for
any reason.


All forms of compensation paid to you as an employee shall be less all
withholdings and deductions as required by law. All awards of equity shall be
subject to the approval of the Board (or Committee thereof).


Your employment will be at will, and this Offer Letter does not represent any
guarantee of employment for any period. If you wish to resign from your
employment with the Company, we request not less than 90 days' written notice.


The validity, interpretation, construction and performance of this offer letter,
and all acts and transactions pursuant hereto and the rights and obligations of
the parties hereto shall be governed, construed, and interpreted in accordance
with the laws of the State of New York, without giving effect to principles of
conflicts of law.


The NOA (your delivery of an executed copy thereof being a requirement of this
Offer) shall supersede and replace in its entirety the Non-Disclosure;
Non-Solicitation Agreement dated April 12, 2017. This Offer Letter and those
documents expressly referred to herein (including the NDA) embody the complete
agreement and understanding between you and the Company with respect to the
subject matter herein and supersede and preempt any prior understandings,
agreements (including your offer letter dated April 12, 2017), or
representations by and between you and the Company, written or oral, which may
have related to the subject matter hereof in any way.





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.7


If you agree with the terms and conditions of this Offer, please evidence your
agreement by signing the enclosed copy of this Offer Letter in the space
indicated and return it to me, together with a fully executed NOA. Your
signature will acknowledge that you have read and understand and agree to the
terms and conditions of this Offer Letter.


Your service as CEO and President of the Company under the terms of this Offer
Letter shall commence April 12, 2018.


Feel free to contact me if you have questions or if you need any additional
information.


Sincerely,
/s/ Cathy A. King
Cathy A. King,
Vice President, General Counsel,
Corporate Secretary


Accepted and Agreed to:


/s/ Donald H. Foley
     Donald H. Foley
Dated: April 11, 2018







--------------------------------------------------------------------------------